NICHOLS, Judge,
concurring:
I concur in the result. It seems to me, if one reads the unhappy IRS letter of June 1, 1978, as its author probably meant it, it would be a refusal to reconsider, not a reconsideration. To translate it into the vernacular: "I decided this claim against you before. You are a day late and a dollar short. Now stop bugging me about it. If you don’t like what I have done, sue me!” Had he addressed anyone but a law firm, he would probably have been so understood. But I agree defendant ought not to get away with its defense, inequitable as it is. Had I been assigned the delivery of the court’s opinion, I might have propounded something that seemed to other members of the panel as strained as this seems to me. There is also to be said: the *287more completely the court misconstrues the IRS’s letter, the more educational our decision will be to the IRS to write better ones in the future, or to pay some attention to taxpayers who, as here, write in for clarification. To an official letter like this, the court will assign whatever meaning it deems requisite to do justice in the premises, within the range of plausibility, of course. But, without assigning impossible meanings, it is astounding with what versatility the legal mind can construe a written instrument, even when more care has gone into its composition than here. The court’s construction is strained, but possible, as constructions go.